


110 HR 7026 IH: To amend the National and Community Service Act of 1990

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7026
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Sestak (for
			 himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to establish the Silver Scholarship program to encourage increased volunteer
		  work by seniors.
	
	
		1.Silver scholarship
			 programs
			(a)In
			 generalSubtitle H of title I
			 of the National and Community Service Act of 1990 (42 U.S.C. 12653 et seq.), is
			 amended by adding at the end the following:
				
					198F.Silver
				scholarship programs
						(a)EstablishmentThe
				Corporation is authorized to award grants to eligible entities, to enable the
				entities to provide volunteers participating in service projects in accordance
				with this section with scholarships that may be used by the volunteers or by
				individuals designated by the volunteers.
						(b)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall be a public agency or private nonprofit organization with
				experience in administering service programs (including the programs described
				in or administered under title II of the Domestic Volunteer Service Act of 1973
				(42 U.S.C. 5000 et seq.)).
						(c)ApplicationsTo
				be eligible to receive a grant under this section, an entity shall submit to
				the Corporation an application at such time, in such manner, and containing
				such information as the Corporation may reasonably require.
						(d)Criteria and
				priorities for grantsThe Corporation shall establish criteria
				and priorities for awarding grants under this section.
						(e)Requirements for
				scholarshipAn entity that receives a grant under subsection (a)
				shall use the funds made available through the grant to award a scholarship
				described in subsection (a) to recipients, each of whom—
							(1)is, or has been
				designated for the scholarship by, a volunteer who—
								(A)has performed not
				less than 500 hours of volunteer service, of a type specified by the
				Corporation under subsection (f)(1), during a 12-month period that is—
									(i)after the
				volunteer at issue has attained age 55; and
									(ii)after the date of
				the enactment of this section; or
									(B)has performed not
				less than 250 hours but less than 500 hours of volunteer service of that type
				during such a 12-month period, based on compelling personal circumstances;
				and
								(2)has received,
				during the 5-year period preceding the date that the scholarship is awarded,
				fewer than 2 scholarships under this section.
							(f)Services,
				criteria, and priorities for scholarshipsThe Corporation
				shall—
							(1)specify the types
				of volunteer service a volunteer may engage in to meet term of service
				requirements for a scholarship under this section, which shall include—
								(A)tutoring or
				mentoring in a school, after-school program, or other community-based
				educational setting; and
								(B)assisting persons
				with special needs, including persons who are homebound, to continue living
				independently; and
								(2)establish criteria
				and priorities for eligible entities to use in awarding scholarships under this
				section.
							(g)Amount of
				scholarshipThe entities shall award the scholarships—
							(1)in an amount of
				not more than $1,000; or
							(2)in a amount that is
				prorated based on the individual’s hours of service, for an individual who
				meets the requirements of subsection (e) with a term of service described in
				subsection (e)(2)(B).
							(h)Use of
				scholarshipsA scholarship awarded under this section may be
				used—
							(1)by the volunteer
				or the person designated by the volunteer, in accordance with subsection
				(e);
							(2)only for qualified
				tuition and related expenses, as defined in section 117 of the Internal Revenue
				Code of 1986, and only under such conditions as are set forth by the
				Corporation through regulation; and
							(3)not later than 20
				years after the date of the award of the scholarship, to allow time for
				an individual designated under subsection (e)(1) to use the
				scholarship.
							(i)Authorization of
				appropriationsOf the funds appropriated to carry out this
				section—
							(1)not more than 15
				percent shall be used for administrative purposes by the Corporation;
							(2)not less than 50
				percent shall be made available for grants under subsection (a) and used to
				award scholarships to volunteers who have met the term of service requirements
				for the scholarships by providing tutoring or mentoring described in subsection
				(f)(1)(A);
							(3)not less than 10
				percent shall be made available for such grants and used to award scholarships
				to volunteers who have met the requirements by providing assistance described
				in subsection (f)(1)(B); and
							(4)not more than 10
				percent shall be made available for such grants and used for administrative
				purposes by the eligible entities receiving the
				grants.
							.
			(b)Authorization of
			 appropriationsSection 501(a)(2), as amended by section 202(b) of
			 this Act, is further amended—
				(1)by striking
			 section 198E each place it appears and inserting sections
			 198E and 198F; and
				(2)by adding at the
			 end the following:
					
						(D)Silver
				scholarship programThere are authorized to be appropriated to
				carry out section 198F, $20,000,000 for the first fiscal year beginning after
				the date of the enactment of section 198F and such sums as are necessary for
				each fiscal year
				thereafter.
						.
				(c)Table of
			 contentsThe table of contents of the Act is further amended in
			 the items relating to subtitle H of title I, by adding at the end the
			 following:
				
					
						Sec. 198F. Silver scholarship
				programs.
					
					.
			
